181 So. 2d 641 (1966)
LILY-TULIP CUP CORPORATION, a Delaware corporation, Petitioner,
v.
Roberta L. BERNSTEIN and Akiba Bernstein, her husband, Respondents.
No. 34682.
Supreme Court of Florida.
January 12, 1966.
Blackwell, Walker & Gray and James E. Tribble, Miami, for petitioner.
Thomas J. Gaine, Miami, for respondents.
PER CURIAM.
The case sub judice comes to this Court on a petition for certiorari based on a question certified to be of great public interest by the Court of Appeal, Third District. We must decide whether privity of contract is required to support an action by a consumer against a manufacturer for breach of implied warranty of a product that is neither a dangerous instrumentality nor a foodstuff.
In the decision under review the District Court held that privity is not an essential element of the cause of action. Bernstein v. Lily-Tulip Cup Corporation, Fla.App. 1965, 177 So. 2d 362.
We have carefully reviewed the opinion submitted to us. It is in accord with the law of this jurisdiction. We, therefore, approve the opinion of the District Court in all respects. The writ is discharged.
It is so ordered.
*642 THORNAL, C.J., and THOMAS, O'CONNELL and ERVIN, JJ., concur.
ROBERTS and CALDWELL, JJ., dissent.
DREW, J., heard argument but did not participate in decision.